Citation Nr: 1122029	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  04-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus (diabetes).

2.  Entitlement to service connection for abductor spasmodic dysphonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from January 1971 to January 1984.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2003 by the Department of Veterans Affairs (VA) Los Angeles, California, Regional Office (RO).

In April 2007 and October 2009, the Board remanded the appeal for further development.

Regrettably, additional development remains necessary in this case.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board observes that the RO must furnish the Veteran a supplemental statement of the case (SSOC) regarding the diabetes claim.  Although the October 2009 Board decision contained an order denying service connection for diabetes, that order was in error as the body of the decision did not deny service connection for the disorder.  In fact, the issue was remanded as noted in the Introduction to that decision.  In the remand portion of the decision, the Board noted that diabetes was potentially grantable on a presumptive basis and requested that the RO obtain the Veteran's personnel folder to determine whether he had in-country service in the Republic of Vietnam during the Vietnam era.  Although the Board's request was adequately addressed, the RO did not readjudicate the claim.  

With respect to the claim of service connection for abductor spasmodic dysphonia, the prior remand instructed that an addendum be obtained to a May 2008 VA examination report.  Specifically, the examiner had not provided an opinion as to whether the disorder was a congenital defect and that the report was unclear as to whether the examiner found the disorder to have preexisted service.

Accordingly, the RO obtained an addendum in February 2010.  Although the examiner provided an opinion as to whether abductor spasmodic dysphonia is a congenital defect, it is still unclear as to whether the examiner found the disorder to have preexisted service.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must be remanded for compliance with the October 2009 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should readjudicate the claim of entitlement to service connection for type 2 diabetes mellitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

2.  The RO should forward the Veteran's claims folder to the examiner who provided the February 2010 addendum (or a suitable substitute if this individual is unavailable) for another addendum.  The examiner is requested to answer the following questions:

Did the abductor spasmodic dysphonia preexist service?

If so, was the condition aggravated by service?

Specific attention is directed to the records reflecting in-service treatment for the condition and the Veteran's histories of symptoms prior to service.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for abductor spasmodic dysphonia.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


